377



          OFFICE   OF THE ATTORNEY         GENERAL      OF TEXAS

                                  AUSTIN




  Iionorable A. A. Miller
  County AttorneT
  Newton county
  Newton, Texas
' Dear Sir:




              By yours lettsr o                     ou submit r0r the opin-
  ion or this   Departmnt the                       ther or not the Light
  imd Watrr eystea belonging                        Newton Is exempt under
  &tials   7150'Vernon"e Civil                   om ad valorem tares.
                                                      f Nowton ie only furnish-
                                                      a, and has not extended
                                                      wns or vlllegee.
                                            oridee,     In part,   as follows:
                                            and unlrora.     All property




            The Lagielaturs, in pureoance of the authority vested In
 It by Article VIII, Section 2 (supra) enacted Article   7150 or tha
                                                                                 378

Honorable A. A. Mller,             Fage 2


Revised     Civil       Statutes   of 1925, which reads    In part a8 followa:
                  *The following    property   shall   be axe,@   from tar-
         ation,     to-w1t:
                  *.   . . .
                “4. Fublio proparty.   All property, whether real or
         pereonal,   belonging exclusively   to this State, or any
         political   rub-dlvlelon  thereof,   . . . .I
            The town of Newton la a polltioal   nub-division   of the
State,   and under th% above @itad Oonatitutlonal   provisions   and
Article 7150 Rawle C. S., all property,    both real and persons1 be-
longing to it that Is used for pub110 DUSDOBOB 18 exempt iron
taxation.   The only question to br deterninod i@ whether the
light and water syatoa or the town of Newton lr public propartg
mad ror a pub110 purpoea.
            It Is our oplaion, that .tha li&ht and water ayatam of
the town of Newton lr public property used tar publio parporee
and therefore   exempt from the payment o,i ad valorem taxee. Fo
baw our oplnlon upon the followl~      aathorlties.
          A reservoir     looated In Denton Ooi.nty, owned by the
City of Dallas and ueed by the City 80 rurnish water to It6 altl-
zens WINIheld to be tax exempt. City of Dallae Y. Statr, 28 SW
(2nd) 937 (writ  nrua04).

           Xn the ease ot City of Abllene vs. State, 113 SB (2nd)
631  (Writ dlsmiesed) the Eastlend Court of Oivil~ Appeals held
that oerteln property owned by the City of Abllene, which was
bou&ht by said city for the purpose of erecting a reservoir      for
impounding w:tter for the use of the inhabitants   of aaid city,
wee exempt from taxation.   The coart quoted Article VIII, Section
2, of the Constitution,   en well ae Article 7150, aupra. In holding
the property of thie munlolpal corporation   to be tax exempt, the
boart spoke ae follower
              “Counties,aities and towns are munialpal corporationa.
      Oonat.          11. They are political
                   Article                      aubdlvlslona of the
      State. Id. Gorporatlon of San Felipe Ije Austin Y. State of
      Taxae, 111 Tax. 108, 229 S. V. 845. Property owned and held
      by counties, citlea    end towns le publio r,roperty, subjsat
                                                                                      379


honorable    A.   A. %iller,    Pass 9.


      to tzxation or exemption, aaeording to the condltlonr
      or cirau54tanose  presorl sd by the Constitution          and
      1~~3 of the Stats. That the prosarty in question is
      pvblic  property was determined in City of i;ellss v.
      State, Ter. Clv. -Honorable d. -*.      %lJ.sr,       Fags 4.


             iLlSO,   88%    tk!e    CR80   Of   State   VS.     City   Of   f%GllStOn   140
s”‘: (2d) 277 t.rit rsfussd).
             The ~30~ cases danl with weter piants and water re-
SQlTOirS,   while. the property under consiGeration    is a water and
liE,ht system. ‘.e fiqc! no reason to :.ake a dlatlnotion      brtween
water ?lantr? RIG light plaots or 0th:r essential      utilities.
             Pa are alao of th.e opinion that the U&t                          and water
ayatem l:,f the town of Newton la exespt Worn taxatson                         by virtue
of Conat. art. 11, Sea. 9, whioh reads aa follows:
             *The property           of countlea,   oltlCe and Wm~a,
       owned and held only           for public purposes,    . , . and
       aU othar proparty            devoted exclusivrly    to the use
       and benefit of the           rubllc shall be exempt from
       . . . taxation.”
             Trusting       that t&e foregoing           fclly      anmwre     your inquiry,
v.:a are,
                                                               Yours very truly




WG : pa